Maxwell, Oh. J.,
dissenting.
It appears from the bill of exceptions that in the summer of 1876 one Lee, a minor and cripple, was employed by the plaintiff in error to herd his stock, and while engaged in this employment, in consequence of plaintiff’s bull running against his horse, was thrown from the same, producing a fracture of the thigh bone. A son of Mr. Whisenand was sent, to Blair for a doctor to attend Lee, the character of the injuries at that time not being fully known. This messenger called upon Ur. O’Linn, and. requested him to go-to the plaintiff’s house and attend Leo, which he did, arriving there about four o’clock in the morning, the distance being about sixteen miles.
The only question to be determined is, whether or not the plaintiff in error employed the defendant in error to perform the services set forth in the petition. The doctor testifies that: “After I had adjusted the fracture and applied the dressing we went out to the breakfast table. Mr. Rose seemed to be very much excited, and he went on and stated in this language as near as I can remember after telling the circumstances over again: ‘ But doctor, you nee'd not be at all alarmed about your bill; I will see that you are paid.’ ”
Q. Did he say anything about your continuing your treatment ?
A. He wanted the case attended to, and I did attend it until the fracture was knit and the splints removed.
On cross-examination he also testified: “ Mr. Rose told me that he would make Mr. Whisenand pay a portion of the bill. He told me also that I needn’t be alarmed about my bill; that he would pay my bill.”
One Lampher, a disinterested witness, who was *371present, also testifies: “T think Mr. Rose stated he was going to make some one pay part of the bill, for he felt he was responsible for it, but if he couldn’t he said: ‘Doctor, you needn’t be alarmed at all, for I will see that you have your pay.’ ”
Q.' Did he say anything about the doctor attending him further ?
A. He said he wanted good care taken of Mm, and he would see that he got his pay.
It appears from the testimony that Lee (the party injured) did not send for the doctor, and no claim is made by the plaintiff that the employment was at Lee’s request. In determining at whose request the services were rendered it will be well to consider that the injury was caused by the plaintiff’s bull, an animal that he shows to have been dangerous under certain circumstances. Suppose instead of personal injuries to Lee his clothing had been entirely destroyed, and the plaintiff in error had sent a messenger to Blair to obtain a suit of clothes for him, could the plaintiff in error resist the payment of the debt by saying that the clothing was for Lee ? The clothing was sold to the plaintiff in error, although another had the benefit of it. The promise was not to pay the debt if another did not, but to pay the debt. Does it make any difference because the request was to render professional services and not to furnish goods? Some one employed the defendant in error to perform the services required.. Who did it ? It was not Lee. Was it the plaintiff in error ? In my opinion the testimony proves conclusively that the services of the defendant in error in this case were rendered at the request of the plaintiff.
It is not sought in this action to charge the plaintiff in error as master, but for services rendered at his request. He does not allege that Lee is liable for the debt, *372but claims that Whisenand should pay, because he drove the cow into the herd. But the record fails to show that the employment was at the request of Whisenand. The plaintiff seeks to escape liability by stating that before the doctor adjusted the fracture he notified him that he would not be responsible. His testimony on that point is as follows: “ The first thing he (the doctor) examined to see if the leg was broke. He said, ‘ Mr. Rose, you can see plain enough the leg is broke; ’ and he went to work to fix to set it. He was working at it then; and about the time he got ready to set it I opened the conversation myself. I told Dr. O’Linn that I had nothing to do with the bill — that Whisenand should pay it, because he was the sole cause of his getting hurt; that was in the bed-room.” If the employment was by Whisenand, is it not remarkable that the plaintiff should have thought it necessary at the time the doctor was adjusting the fracture to state to him that Whisenand should pay the bill ? He would have us believe, too, that while the patient was writhing in pain, and perhaps his life depending on the prompt and skillful adjustment of the fracture, he then informed the doctor that Whisenand should pay. The doctor is shown to have hired a livery team, carriage, and driver, and to have promptly answered the summons, and had already incurred considerable expense in doing so. And the plaintiff’s testimony, even if true does not entirely discharge him from liability. But the testimony being conflicting, it was the province of the jury to determine the degree of credibility to be given to the witnesses. And this they have done, and have found that the plaintiff is liable for the debt; and I do not see, from the testimony, how they would have been justified in finding otherwise. The services were rendered faithfully and well. No objection is made to the amount of the bill. The eon-*373duct of the plaintiff appears to me like an attempt to evade the payment of a just debt. It is evident that justice has been done in the premises, and the judgment should be affirmed. Eor these reasons, I cannot concur in the opinion of the majority of the court.